ORDER
The Office of Attorney Ethics having advised this Court that MICHAEL J. NEDICK of EDGEWATER, who was admitted to the bar of this State in 1975, has pleaded guilty to Federal income tax evasion, in violation of 26 U.S.C.A. § 7201; and good cause appearing;
It is ORDERED that pursuant to R. i:20-6(b)(l), MICHAEL J. NEDICK is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further order of this Court; and it is further
ORDERED that MICHAEL J. NEDICK be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that MICHAEL J. NEDICK comply with Administrative Guideline No. .23 of the Office of Attorney Ethics dealing with suspended attorneys.